

117 HR 3672 IH: Armed Forces Trans­gen­der Dependent Protection Act
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3672IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Panetta (for himself, Ms. Jacobs of California, Ms. Norton, Mr. Huffman, Ms. Strickland, Mr. Brown, Mr. Lowenthal, Mr. Crist, Ms. Houlahan, Mr. Nadler, Mr. McGovern, Mr. Welch, Ms. Lee of California, Mr. Gallego, Ms. Scanlon, Mr. Moulton, Mr. Pappas, Mr. Soto, Ms. Titus, Ms. Newman, Mr. Torres of New York, Mr. Johnson of Georgia, Mrs. Carolyn B. Maloney of New York, Ms. Bonamici, Mrs. Kirkpatrick, Mr. Cicilline, Mr. Kilmer, Mr. Auchincloss, Mr. Kildee, Mr. Peters, Ms. Chu, Mrs. Hayes, Ms. Schakowsky, Mr. Crow, Mr. Khanna, Mr. Lieu, Mr. Veasey, Mr. Takano, Mr. Pocan, Ms. Sherrill, and Mr. Cooper) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo expand protections under the Exceptional Family Member Program of the Department of Defense for transgender dependents of members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Armed Forces Trans­gen­der Dependent Protection Act.2.Expansion of protections for transgender dependents of members of the Armed Forces under the Exceptional Family Member ProgramSection 1781c of title 10, United States Code, is amended—(1)in subsection (d)(3), by adding at the end the following new subparagraph:(F)Prohibition of assignment of such a member (except at the election of such member) to a permanent duty location in a jurisdiction where foreign, State, or local law restricts medically necessary treatment for a medical or educational special need. Such a member who is serving at a permanent duty location in such a jurisdiction while such government enacts a law establishing such restriction may, not later than 30 days after such enactment, elect to be reassigned by the Secretary concerned to a permanent duty location not located in such a jurisdiction.;(2)in subsection (h), by striking (as defined by the Secretary in regulations for purposes of this section); and(3)by adding at the end the following new subsection:(i)Medical or educational special need definedIn this section, the term medical or educational special need includes the following:(1)A potentially life-threatening or chronic condition that requires—(A)follow-up support more than once a year; or(B)specialty care.(2)A current and chronic mental health condition.(3)A frequent need for mental health care.(4)Asthma or other chronic respiratory condition that includes wheezing.(5)Gender dysphoria.(6)A condition that requires—(A)adaptive equipment;(B)assistive technology devices or services; or(C)environmental or architectural considerations.(7)Special educational need..